ease 5:19-mj-00166-BMJ Documem 1 Filed 04/01/19 PM
AO 106 (Revv 04/10} Appllcation fora Search Warrant `/ ‘t(l /2..° la

UNITED STATES DISTRICT COURT F!L

for the _ 5
Western District of Oklahoma Ap l 0
.Q‘WM sp 0
In the Matter of the Search of

(Briej?y describe tire property to be searched
or identij§l r/:e person by name and address)

A BLACK SA|V|SUNG GALAXY
AND A SAMSUNG GALAXY NOTE 9
|ME|: 35481 81 00267076

 

APPLICATlON FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (r'den:rf)' the person or describe the
property 10 be searched and give its location).'

See Attachment A.

located in the Western District of Ok|ahoma , there is now concealed ndean rhe

 

person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim, P, 4](c) is (check one ormarej:
devidence of a crime;
ij contraband, fruits of crime, or other items illegally possessed;
[l property designed for use, intended for use, or used in committing a crime;

[l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Coa'e Secrion Ojjfense Description
21 U.S.C. § 841(3)(‘|) Possession of Contro!ied Substance with |ntent to Distribute

The application is based on these facts:

See Athdavit, attached hereto

N_'f Continued on the attached sheet

CI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 310321 the basis of which is set forth on the attached sheet.

was z ;~_,,A.
Appli'canr’.s' signature f
Brian Cunningham, Special Agent, HS|

Pri`mea' name and title

Sworn to before me and signed in my presence

Daw: _Lm_)_t:L_ M %”\- \\

v ' ' ""'--__)
erdge s signature m

Clty and state: Ol<|ahoma City, O|<lahoma BERNARD M. JONES, U.S. MAG|STRATE JUDGE

Prr`nted name and title

 

 

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 2 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
A BLACK SAMSUNG GALAXY AND A
SAMSUNG GALAXY NOTE 9 IM]EI:
354818100267076, CURRENTLY
LOCATED IN SECURE EVIDENCE Case No.
STORAGE AT THE HOl\/fELAND
SECURITY INVESTIGATIONS OFFICE
IN OKLAHOMA CITY, OK

 

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Brian Cunningham, being first duly sworn, hereby depose and state as follows:

INTR()DUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
property_ electronic devices_Which are currently in law enforcement possession, and
the extraction from that property of electronically stored information described in

Attachment B.

2. I am an investigative or law enforcement officer Within the meaning of 18
U.S.C. § 2510(7), that is, an officer of the U.S. Who is empowered by law to conduct
investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516. I have
been employed as a special agent (SA) since December 2010, and l am presently

assigned to the Homeland Security Investigations (HSI) office in Oklahoma City,

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 3 of 17

Oklahoma (hereinafter referred to as “HSI Oklahoma City”). As a SA, I am authorized to
conduct criminal investigations of violations of the laws of the United States and to

execute warrants issued under the authority of the United States.

3. I have received approximately 24 weeks of specialized training at the
Federal Law Enforcement Training Center in the enforcement of federal laws. I have
arrested, interviewed, and debriefed numerous individuals who have been involved and
have personal knowledge of importing, transporting and concealing narcotics, as well as,
the amassing, spending, converting, transporting, distributing laundering and concealing
of proceeds from narcotics trafficking and smuggling I have participated in numerous
investigations involving physical and electronic surveillance I have been the affiant of
federal search warrants, including warrants authorizing the search of mobile electronic

devices. I have used these types of warrants to further criminal investigations

4. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses This affidavit
is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICES TO BE EXAMINED

5. The property to be searched are a black Samsung Galaxy and a Samsung

Galaxy Note 9 with IMEI 354818100267 076 (hereinafter the “Devices”). The Devices

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 4 of 17

are currently located in secure evidence storage at HSI Oklahoma City, located at 3625

NW 56th St, Oklahoma City, OK.

6. The applied-for warrant would authorize the forensic examination of the

Devices for the purpose of identifying electronically stored data particularly described in

Attachment B.
PROBABLE CAUSE
7. The Devices were seized incident to arrest from Ramon SUAREZ-

Contreras (SUAREZ) for a violation of 21 U.S.C. § 841, possession with intent to
distribute approximately 223.08 grams or more of a mixture or substance containing a
detectable amount of fentanyl, a Schedule ll controlled substance and approximately 3.ll
grams or more of a mixture or substance containing a detectable amount of cocaine, a

Schedule II controlled substance

8. On March 7, 2019, Oklahoma Bureau of Narcotics Interdiction Agent Kyle
English observed a gray 2007 Chevrolet Suburban (SUV) travelling east on Interstate 40
in Canadian County, Oklahoma that was following a semi-tractor and trailer at an unsafe
distance. Canadian County is within the Western District of Oklahoma. The SUV then
passed the semi-truck and merged back in front of the truck without providing sufficient
clearance Agent English conducted a traffic stop of the SUV, observing the vehicle was

displaying an Arizona license plate with number CKH9942. The traffic stop occurred on

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 5 of 17

Interstate 40 Eastbound near mile marker 121 in Canadian County, Oklahoma. Agent

English made contact with the driver and sole occupant, SUAREZ.

9. Agent English had SUAREZ exit the vehicle and asked him back to issue
SUAREZ warnings for following too close and failing to provide sufficient clearance
while passing -- both of which are violations Oklahoma law. While SUAREZ was in the
vehicle, Agent English noticed he had labored breathing and could see his heart beating
rapidly through his shirt. Agent English finished issuing the warnings to SUAREZ and
asked if he could ask him a few more questions to which SUAREZ agreed. Agent
English asked SUAREZ if he had anything illegal in the vehicle and SUAREZ
responded, “You want to check it out.” Agent English asked SUAREZ if that was okay
(to search the car) and SUAREZ replied it was. Agent English asked if everything in the
vehicle belonged to SUAREZ and SUAREZ Said it did. Agent English continued with

SUAREZ that he had permission to search the vehicle and SUAREZ again agreed

10. During the search of the vehicle, four foil-wrapped bundles were located
inside a cross-member, located underneath the vehicle near the front axle. In an attempt
to help conceal the bundles, brown paper towels, a t-shirt, and a pair of black “ANDl”
brand socks were Stuffed inside the cross-member with the bundles. One of the foil-
wrapped bundles contained a plastic baggy with a white powdery substance This
substance was later field-tested positive for the presence of cocaine The other three foil-

wrapped bundles each contained a plastic baggy with numerous tablets, bearing the

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 6 of 17

markings “M” with a square around it on one side and “30” on the other side. The tablets
matched the appearance of Oxycodone tablets. A TruNarc handheld analyzer was later

used to field test the tablets, but the results were inconclusive

11. SUAREZ’s two cell phones were turned over to Homeland Security
Investigations Task Force Officer (TFO) Jamie Breedlove. SUAREZ Was booked into
the Canadian County Jail on state charges for Possession of a Controlled Dangerous

Substance with Intent to Distribute.

12. On March 8, 2019, HSI SA Anson Luna and l went to the Canadian County
Jail and interviewed SUAREZ. The interview was conducted by SA Luna in the Spanish
language SUAREZ was read his Miranda rights in the Spanish language and agreed to
waive those rights and speak to us. SUAREZ stated that he was born in Mexico, but lives
in Phoenix and stays at various other places. SUAREZ claimed that he knew people in
Kentucky, where he sometimes works construction, who take the “M-30s” and that some
of these people have asked him if he could obtain those kinds of pills. Because of these
requests, in preparation for his most recent trip to Kentucky, he decided to buy some of
these pills for resale. SUAREZ admitted that while in Phoenix, he called a Mexican
phone number and had the pills Sent over from Mexico. SUAREZ admitted that he
purchased 1,800 pills for $8,000 and planned to sell them for $10 to $12 each. Finally,
SUAREZ claimed that he had borrowed the Chevrolet Suburban from his girlfriend who

lives in Phoenix and that he had hidden the pills on the outside of the vehicle.

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 7 of 17

13. A further investigation revealed that SUAREZ had a bag with clothing in
the car, which included “ANDl” brand socks similar if not identical to the ones packed in
with the drugs and that he was also Wearing the same brand and color of socks at the time
of his arrest. SUAREZ also had two cell phones in his possession and admitted to using a
cell phone to arrange for the purchase of the drugs from a source in Mexico, as reflected

in Paragraph 12 above.

14. On March 21, 2019, l received the Oklahoma State Bureau of Investigation
Examination Report for the drugs that were discovered in SUAREZ’s vehicle. The
tablets seized had a gross weight of 223.08 grams and testing demonstrated that they
contained fentanyl, a Schedule II drug. The plastic bag containing white powder had a

gross weight of 3.11 grams and Was determined to be cocaine, a Schedule II drug.

15. Based on the aforementioned facts, there is probable cause to believe that
SUAREZ did knowingly possess with intent to distribute 223.08 grams or more of a
mixture or substance containing a detectable amount of fentanyl, a Schedule II controlled

substance in violation of 21 U.S.C. § 841.

16. The Devices are currently located in the secure evidence storage at I-ISI
Oklahoma City, located at 3625 N.W. 56th St, Oklahoma City, OK. In my training and
experience, I know that the Dcvices have been stored in a manner in Which their contents
are (to the extent material to this investigation) in substantially the same state as they

were When the Devices first came into the possession of HSI.

6

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 8 of 17

17. Based on my training, experience, and research, I know that the Devices
have capabilities that allow them to serve as a wireless telephone, digital camera, portable
media player, GPS navigation device, and PDA. In my training and experience,
examining data stored on devices of this type can uncover, among other things, evidence

that reveals or suggests who possessed or used the device.

18. From my training and experience, I know that drug smuggling is often a
conspiratorial crime. Individuals who possess controlled substances with the intent to
deliver them typically do so in groups with the assistance of others. Drug smugglers
often use their cell phones to communicate With other members of the drug trafficking
organization Records of these communications and the contact information of the
smugglers arc often saved in the individual’s phone. In this case, SUAREZ expressly

admitted to using one of his phones to arrange for the purchase of the drugs in question.

19. An examination can reveal the approximate location of the Devices and the
user by associating a specific date and time with: historical GPS data, historical cell-site
data, and logs of Wi-Fi networks Additionally, an examination can reveal the Devices’
unique identifiers (phone number, IMEI, IMSI, etc.). These unique identifiers can be
used to compel material records from the cell phone service provider such as call logs,

billing inforrnation, and historical cell-site data.

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 9 of 17

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

20. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

21. There is probable cause to believe that things that were once stored on the

Devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be stored
for years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because
when a person “deletes” a file on a computer, the data contained in the file
does not actually disappear; rather, that data remains on the storage medium

until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space_that is, in space on the storage medium that is not

currently being used by an active file_for long periods of time before they

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 10 of 17

22.

are overwritten. In addition, a computer’s operating system may also keep

a record of deleted data in a “swap” or “recovery” file.

. Wholly apart from user-generated files, computer storage media_in

particular, computers’ internal hard drives_contain electronic evidence of
how a computer has been used, what it has been used for, and who has used
it. To give a few examples, this forensic evidence can take the form of
operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete this
evidence, because special software is typically required for that task.

However, it is technically possible to delete this information

. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

Forensic evidence As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Devices were used, the purpose of their use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence might be

on the Devices because:

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 11 of 17

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal

information such as online nicknames and passwords.

b. Forcnsic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a residence

c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of

their use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are is to draw an accurate conclusion is a dynamic
process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators Whether data
stored on a computer is evidence may depend on other information stored

on the computer and the application of knowledge about how a computer

10

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 12 of 17

behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a

particular thing is not present on a storage medium.

23. Nature of examination Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices
consistent with the warrant. The examination may require authorities to employ
techniques, including but not limited to computer~assisted scans of the entire medium,
that might expose many parts of the Devices to human inspection in order to determine

whether it is evidence described by the warrant

24. Manner of execution Because this warrant seeks only permission to
examine the Devices already in law enforcement’s possession, the execution of this
warrant does not involve the physical intrusion onto a premises. Consequently, I submit
there is good cause for the Court to authorize execution of the warrant at any time in the

day or night.

ll

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 13 of 17

CONCLUSION

25. l submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.

Respectfully submitted,

m¢/ZZ CV…L

Brian Cunningham vi
Special Agent
Homeland Security lnvestigations

Subscribed and Sworn to before me
on April 1,2019:

BERNARD M. JoNEs \J
UNITED sTATEs MAGISTRATE JUDGE

12

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 14 of 17

ATTACHMENT A

The property to be searched are a black Samsung Galaxy and a Samsung Galaxy
Note 9 with IMEI 3548]8100267076 (hereinafter the “Devices”). The Devices arc
currently located in secure evidence storage at HSI Oklahoma City.

This warrant authorizes the forensic examination of the Devices for the purpose of
identifying the electronically stored information described in Attachment B.

Black Samsung Galaxy

 

 

 

 

 

 

J/J`C

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 15 of 17

Samsung Galaxy Note 9 with IMEI 354818100267076

 

 

 

 

 

 

 

Ff,

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 16 of 17

ATTACHMENT B

l. All records on the Devices described in Attachment A that relate to

violations of 21 U.S.C. § 841 involving Ramon SUAREZ-Contreras including:

a. lists of customers and related identifying information;

b. types, amounts, and prices of drugs smuggled as well as dates, places, and

amounts of specific transactions;

c. any information related to sources of drugs (including names, addresses,

phone numbers, or any other identifying information);

d. any information recording Ramon SUAREZ-Contreras’ schedule or travel

from February l, 2019, to the present; and

e. all bank records, checks, credit card bills, account information, and other

financial records.

2. Evidence of user attribution showing who used or owned the Devices at the
time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usemames and passwords, documents, and browsing history;

a. records of Internet Protocol addresses used; and

b. records of Internet activity, including firewall logs, caches, browser history

and cookies, “bookmarked” or “favorite” web pages, search terms that the

Case 5:19-mj-00166-BI\/|.] Document 1 Filed 04/01/19 Page 17 of 17

user entered into any Internet search engine, and records of user-typed Web

addresses

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in Whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form.

